                        Case 2:19-cv-02035-KJD-BNW Document 32
                                                            31 Filed 03/19/21
                                                                     03/17/21 Page 1 of 2




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      E. MATTHEW FREEMAN
                    3 Nevada Bar No. 14198
                      Matt.Freeman@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendants
                    7        Las Vegas Metropolitan Police
                             Department
                    8        Officer Michael Souder

                    9
                                                         UNITED STATE DISTRICT COURT
                   10
                                                  DISTRICT OF NEVADA, SOUTHERN DIVISION
                   11
                                                                        ***
                   12
                      DONNELL RICHARD REID II, an                          CASE NO. 2:19-cv-02035-KJD-BNW
                   13 Individual;
                                                                           STIPULATION AND ORDER TO
                   14                      Plaintiff,                      EXTEND THE DEADLINE FOR THE
                                                                           PARTIES TO FILE THEIR PRE-TRIAL
                   15             vs.                                      MOTIONS

                   16                                                      FIRST REQUEST
                      DARREN PHILLIPS, an individual; M.
                   17 SOUDER, in his individual and official
                      capacity, THE LAS VEGAS
                   18 METROPOLITAN POLICE DEPARTMENT,
                      DOE Defendants XI through XX, in their
                   19 individual and official capacity;

                   20                      Defendants.

                   21

                   22            Pursuant to LR 6-1 and LR 26-4, by and through Plaintiff, Donnell Richard Reid, II and
                   23 Defendants the Las Vegas Metropolitan Police Department and Officer M. Souder, and their

                   24 respective counsel of record, hereby stipulate and request that this Court extend the deadline to file

                   25 Pre-Trial Motions in the above-captioned case sixty days (60) days, up to and including June 7,

                   26 2021.

                   27            This Request for an extension of time is not sought for any improper purpose or other
                   28 purpose of delay. This request for extension is based upon the following:
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4814-0822-5249.1
ATTORNEYS AT LAW
                        Case 2:19-cv-02035-KJD-BNW Document 32
                                                            31 Filed 03/19/21
                                                                     03/17/21 Page 2 of 2




                    1            Counsel for Defendant is preparing for and attending multiple unilaterally set depositions

                    2 in Stewart v. Henderson, Eighth Judicial District Court Case Number A-17-762544-C.

                    3            WHEREFORE, the parties respectfully request that this Court extend the time for the

                    4 parties to file their Pre-Trial Motions by sixty (60) days from the current deadline of April 7, 2021

                    5 up to and including June 7, 2021.

                    6    DATED this 17th day of March, 2021.              DATED this 17th day of March, 2021.
                    7    LEWIS BRISBOIS BISGAARD & SMITH                  E. BRENT BRYSON, LTD.
                    8
                         /s/ Robert W. Freeman                            /s / E. Brent Bryson
                    9    ROBERT W. FREEMAN                                E. BRENT BRYSON
                         Nevada Bar No. 3062                              Nevada Bar No. 4933
                   10    E. MATTHEW FREEMAN                               3202 West Charleston Blvd.
                         Nevada Bar No. 14198                             Las Vegas, Nevada 89102
                   11    6385 S. Rainbow Blvd, Suite 600
                         Las Vegas, Nevada 89118                          Attorneys for Plaintiff
                   12    Attorneys for the Defendants
                         Las Vegas Metropolitan Police Department
                   13    Officer Michael Souder
                   14

                   15
                                                                     ORDER
                   16                                  IT IS SO ORDERED
                                           IT IS SO ORDERED.
                   17                                    DATED: 10:31 2021.
                                                                       am, March 19, 2021
                                 Dated this ___ day of ______________,
                   18

                   19
                                                        BRENDA WEKSLER
                                                                 ______________________________________
                   20
                                                                    U.S.MAGISTRATE
                                                        UNITED STATES   DISTRICT COURT  JUDGE
                                                                                     JUDGE
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4814-0822-5249.1                                 2
